PER CURIAM.
REVERSED. We agree with appellant that the appellee was bound by the terms of the collective bargaining agreement between the parties to submit his grievance and any request for remedies to arbitration. City of Miami v. Fraternal Order of Police Lodge No. 20, 378 So.2d 20 (Fla. 3d DCA 1979), cert. denied, 388 So.2d 1113 (Fla.1980). Hence we find the trial court erred in ordering the appellee reinstated to his employment with full back pay. If the appellee seeks further relief, he must proceed under the terms for arbitration set out in the parties’ agreement. Air Conditioning Equip., Inc. v. Rogers, 551 So.2d 554 (Fla. 4th DCA 1989). Only upon the entry of an order from the arbitrator may the authority of the court be invoked to enforce its terms.
ANSTEAD and KLEIN JJ., concur.
FARMER, J., dissents with opinion.